Citation Nr: 9929059	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-29 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than March 31, 1996, 
for a rating greater than 50 percent for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's therapist


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to October 
1969.  The record indicates that the veteran's awards and 
decorations include a Purple Heart Medal, a Combat Infantry 
Badge and an Air Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran's original application for service connection for 
PTSD was received in January 1982 and denied in November 1983 
for failure to report for VA medical examination.  In April 
1987 the veteran requested that his claim be reopened and 
service connection was granted, with a 30 percent evaluation, 
in June 1988.  The evaluation was raised to 50 percent, 
effective in April 1987, in a June 1990 Hearing Officer's 
decision.

The case was originally before the Board in May 1992.  The 
certified issue on appeal at that time was entitlement to an 
evaluation in excess of 50 percent for PTSD.  The Board 
remanded the matter for clarification of the veteran's claims 
and for further development.  The case returned to the Board 
in June 1995 for consideration of the same issue and was 
remanded for development which was ordered in its previous 
remand but not completed, as well as for an additional VA 
examination.  

In October 1997 the veteran was granted a 100 percent 
evaluation for PTSD effective March 31, 1996.  The veteran 
filed a timely notice of disagreement.  The issue presently 
before the Board is the effective date of this award which 
the veteran contends should be April 13, 1987, the date the 
RO received the veteran's request to reopen his claim.




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran did not file a substantive appeal within 60 
days of issuance of the August 1983 statement of the case 
or within one year of the May 1983 rating action that 
denied service connection for PTSD.  

3. On April 13, 1987, the veteran filed an application to 
reopen his claim of service connection for PTSD.  In June 
1988 the RO granted service connection for PTSD and 
assigned a 30 percent evaluation effective April 13, 1987.  
That evaluation was subsequently increased to 50 percent 
effective April 13, 1987.  

4. During the period from April 1987 to March 31, 1996, the 
veteran's PTSD was manifested by no more than considerable 
inability to establish or maintain favorable relationships 
and considerable industrial impairment.

5. Clinical evidence reflects that by the end of March 1996, 
the veteran's service connected PTSD underwent a 
measurable increase in its severity.  The veteran's 
physicians recommended that he not return to work then or 
in the future.

6. The April 1996 VA Medical Report was the earliest date at 
which it was factually ascertainable that the veteran's 
service connected PTSD had resulted in total social and 
occupational impairment.  


CONCLUSION OF LAW

The requirements for an evaluation greater than 50 percent 
for any period earlier than March 31, 1996 for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.400, 4.130 (1995); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1988); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1987).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant evidence has 
been properly developed and that no further action is 
required to comply with the statutory duty to assist.  
38 U.S.C.A. § 5107.  


Pertinent Law and Regulations

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (1998).  The 
effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  38 C.F.R. § 3.400 
(o )(2).

The Board notes that effective February 3, 1988, the VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4, was amended with regard to rating psychiatric 
disabilities.  53 Fed. Reg. 21, 23 (Jan. 1988) (codified at 
38 C.F.R. § 4.132).  Because the period in question involve a 
time before and after the regulatory changes occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

Effective prior to February 3, 1988, the Rating Schedule 
provided the following evaluations for PTSD: 50 percent when 
the ability to establish and maintain effective or favorable 
relationships with people is substantially impaired; by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in severe industrial impairment; 70 percent when the ability 
to establish and maintain effective or favorable 
relationships with people is seriously impaired; the 
psychoneurotic symptoms are of such severity and persistence 
that there is pronounced impairment in the ability to obtain 
or retain employment; 100 percent if the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1987).

Effective February 3, 1988, the Rating Schedule provided the 
following evaluations for PTSD: 50 percent when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment as a result of 
psychoneurotic symptoms; 70 percent when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment; 100 percent when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective February 3, 1988).  


Factual Background

The veteran's claim of service connection for PTSD was denied 
in May 1983.  The veteran filed a Notice of Disagreement the 
following month and a statement of the case was issued in 
August 1983.  Timely substantive appeal was not received and 
the May 1983 rating action is final.  38 U.S.C. § 4005 
(1982); 38 C.F.R. §§ 19.117, 19.129, 19.130 (1987); currently 
38 U.S.C.A. § 7105 (1982); 38 C.F.R. §§ 20.200, 20.202 
(1998).  The veteran requested that his claim for, inter 
alia, service connection for PTSD, be reopened in April 1987.

In April 1988 the veteran underwent a VA examination.  The 
veteran reported a history of psychological symptoms 
beginning in 1979 when he accepted a position as a 
firefighter.  He reported that working in the mountains with 
small groups of men battling fires rekindled feelings about 
his Vietnam experience.  The veteran began to experience 
nightmares at this time, which at first were almost daily, 
but decreased to two or three times per month with treatment.  
He reported that he fortified his house like a bunker and 
experienced intrusive recollections and exaggerated startle 
responses as well as a morbid fascination with Vietnam.  The 
examiner noted reports of panic attacks in crowds, social 
avoidance, irritability and raising his voice with little 
provocation, diminished concentration, short attention span, 
mood lability with periods of depression and survivor guilt.  
The veteran reported difficulty in relationships with 
supervisors and customers in jobs since active duty and was 
unemployed.  He had worked from October 1985 to September 
1987 in jewelry repair, including completion of a training 
course in jewelry repair.  

Examination revealed some anxiousness with pressured speech, 
mild to moderately depressed mood and no evidence of 
delusions or references to hallucinations. The examiner noted 
the above dissociative experiences as well as suicidal 
ideations.  Thinking was generally goal-directed and 
coherent, and memory and intellect were intact, although some 
agitation and resulting concentration impairment were noted.  
The diagnosis was PTSD.

In June 1988 the RO, inter alia, granted service connection 
for PTSD an assigned a 30 percent evaluation effective April 
13, 1987, the date the veteran's application to reopen his 
claim for PTSD was received.

In June 1990 the veteran testified before a hearing officer 
in support of his claim.  He described visual, auditory and 
olfactory hallucinations he was experiencing.  Transcript pp. 
2-3.  He stated that therapy kept him stable and that his 
work history since active duty included may jobs, none of 
which worked out due to his inability to handle stress or 
work with people.  Tr. at 5.  On a typical day he would get 
his child ready for school and then watch her after school 
although he was not always able, and he rarely helped with 
household chores.  Tr. pp.6-7.  The veteran had met three 
fellow veterans in therapy whom he considered friends, 
although he used to have many more friends.  Tr. at 8.  

At the hearing, statements were submitted from the veteran's 
spouse, mother and a former employer attesting to the 
veteran's emotional difficulties.  Subsequently, other 
statements were received from long-term acquaintances 
attesting to his psychiatric symptoms.  A May 1990 report 
from a social worker also was submitted reflecting the 
presence of chronic PTSD that was "severe to moderate" in 
degree.  Following the hearing the examiner issued a decision 
granting an increased rating and assigning a 50 percent 
evaluation effective April 13, 1987, the date the veteran's 
application to reopen his claim was received.

The Board remanded the case in May 1992 for additional 
development.  While the matter was on remand the veteran's 
therapist, V.V., M.F.C.C. submitted a letter stating that the 
veteran's PTSD symptoms remained severe and chronic and 
required normal weekly sessions and particularly stressful 
weeks required two or three sessions.  Multiple visits had 
become necessary since the veteran accepted a janitorial 
position with the United States Postal Service in 1991.

The veteran underwent a VA examination in October 1992.  The 
examiner reviewed the claims file in conjunction with the 
examination.  Examination revealed slight agitation, mild 
pressure of speech and mild to moderate depression with no 
evidence of a psychosis or cognitive impairment.  The veteran 
was concerned that his "equilibrium" was very fragile.  The 
diagnosis was PTSD.

Of record is a July 1993 letter from J.S., M.D., a VA 
physician, to the veteran's employer, the United States 
Postal Service.  He stated that although the veteran was 
usually able to function satisfactorily, he was, at times, 
unable to avoid being overwhelmed with tension and sometimes 
became very tense to the point of panic.  It was indicated 
that the veteran had required a leave of absence due to a 
chronic stress-related condition which was aggravated by 
recent stressors.  It was the doctor's opinion that the 
veteran had regained his level of composure and was able to 
return to his usual duties.

In June 1995 the Board again remanded the matter for further 
development and an additional VA examination to include an 
opinion regarding the extent of the veteran's industrial 
impairment and the assignment of a numerical score under the 
Global Assessment of Functioning Scale (GAF).

In July 1995, K.G., Ph.D., a VA psychologist, who had treated 
the veteran since February 1993, submitted a statement 
describing the manifestations of the veteran's PTSD as 
exaggerated startle response, intrusive thoughts, nightmares, 
depressed mood (especially around Vietnam anniversary dates), 
poor anger control, sleep problems and physiologic reactivity 
upon exposure to reminder stimuli.  According to the 
statement, the veteran had considerable difficulty 
interacting socially or in day-to-day business encounters.  
The veteran was able to maintain employment by working at 
night and minimizing his contact with others.  Vietnam and 
related political topics elicited intense and visible 
reactions and caused effects for hours afterwards.

The veteran submitted the statement of K.G., Ph.D. and B.H., 
M.D. dated in April 1996 which stated, in pertinent part, 
that the veteran's PTSD symptoms had been significantly 
exacerbated by his job at the post office.  The increased 
symptoms had resulted in a virtual inability to function in 
public due to lowered frustration tolerance and poor impulse 
control.  Interaction with his spouse and daughter was 
difficult and the veteran was spending much of his time 
isolated in his garage.  The veteran's sleep was increasingly 
disturbed by nightmares and awakenings and the prognosis for 
experiencing an improvement in symptomatology while 
maintaining his employment was poor.  The doctors recommended 
that he not return to such an environment then or in the 
future.  The diagnosis was chronic PTSD and a GAF score of 50 
was assigned.  An addendum dated in June 1996 addressed the 
causes of the increase in symptomatology in greater detail.

A VA examination report, dated in June 1996 reflects that the 
veteran did not appear to be able to hold consistent 
employment despite struggling to do so in various settings 
for many years.  A follow-up examination in August 1996 
indicated that the veteran's mood seemed less depressed with 
removal from the stresses of work and he hoped to return to 
some type of productive work at some point.  No evidence of 
recent suicidal ideation, psychotic disorder or cognitive 
impairment was observed.  The examiner assigned a GAF score 
of 40.

In July 1996 the United States Department of Labor accepted 
the veteran's claim that he sustained an aggravation of PTSD 
in the performance of his job.  It was their determination 
that the injury occurred on March 31, 1996.

In August 1996 the veteran underwent an examination at the 
request of the Department of Labor in conjunction with a 
claim for benefits arising from his employment with the 
United States Postal Service for aggravation of PTSD.  After 
a review of the veteran's medical record and an examination, 
the examiner provided a diagnosis of PTSD, aggravated by job 
stress.

In December 1996 the Social Security Administration issued a 
decision entitling the veteran to monthly disability benefits 
effective March 31, 1996.

In February 1997 the veteran testified before a hearing 
officer in support of his claim.  The testimony regarding the 
circumstances of the exacerbation of PTSD symptoms and the 
history provided were consistent with the evidence of 
previously of record.
In March 1997 a hearing officer granted a 100 percent 
evaluation for PTSD effective March 31, 1996.

In May 1997 the veteran underwent another examination at the 
request of the Department of Labor in conjunction with his 
claim for benefits arising from his employment with the 
United States Postal Service.  The examiner confirmed the 
diagnosis of PTSD and presence and level of symptomatology, 
but the date of onset of increased symptoms was not 
discussed.

The veteran submitted a July 1997 letter from K.G., Ph.D. and 
B.H., M.D. in support of his claim.  Therein the doctors 
stated that in the last 18 months the veteran symptoms had 
increased to the point where he was no longer able to perform 
his duties as an employee of the United States Postal 
Service.  The symptoms of PTSD had not improved during the 
doctors' treatment which began in December 1992, and were not 
anticipated to ever improve to any significant degree.  It 
was anticipated that the veteran would require treatment for 
the foreseeable future.

The veteran underwent a VA examination in January 1998 which 
confirmed the increase in the veteran's disability due to 
chronic, severe PTSD.  The examiner assigned a GAF score of 
45.  The date of onset of increased symptoms was not 
addressed.

Analysis

Medical evidence of record during the period in question 
includes an April !988 VA examination report noting some 
anxiety and a mildly to moderately depressed mood.  His 
social worker in May 1990 estimated that PTSD was "severe to 
moderate" in degree.  An October 1992 VA examination noted 
mild to moderate depression and feelings of helplessness 
concerning his ability to tolerate contact with other people.  
Also of record is the July 1993 letter from J.S., M.D. which 
stated the veteran was usually able to function 
satisfactorily although he was, at times, overwhelmed with 
tension.  As late as July 18, 1995, K.G., Ph.D. characterized 
the veteran's disability with regards to day-to-day business 
and social encounters as "considerable."  It was added that 
the veteran was able to continue working at night.  The Board 
finds this opinion highly probative in light of the history 
of K.G., Ph.D.'s treatment of the veteran, and the fact that 
K.G., Ph.D. was a co-author of the April 30, 1996 report 
which noted an increase in symptoms which resulted in the 
veteran's virtual inability to function in public and 
unemployability and provided the basis for the increase in 
evaluation to 100 percent.

The record indicates that a series of incidents caused 
increase stress at work and exacerbated the veteran's 
symptoms in March 1996.  The Board finds that prior to March 
1996, the symptomatology was not representative of total 
social and industrial impairment.  The Board notes that prior 
to that date the veteran had maintained employment with the 
United States Postal Service since 1991 and was able to 
function, albeit in a limited way, both socially and 
industrially.

The Board finds that the symptomatology shown prior to March 
31, 1996 did not exceed the considerable social and 
industrial impairment contemplated by a 50 percent 
evaluation.  Though he required psychotherapy and continued 
to have difficulties in his social and industrial 
interactions, he was able to maintain employment for much of 
the period between 1987 and 1996.  The post-February 1988 
regulatory criteria are more favorable to the veteran, but 
even considering those criteria, an evaluation greater than 
50 percent prior to March 31, 1996 is not warranted.  It is 
clear that the increase in symptomatology in March 1996 was 
measurable and was also recognized by the Department of Labor 
and the Social Security Agency as the time when the 
disability substantially increased in severity.  


Accordingly, an earlier effective date is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.400.  


ORDER

Entitlement to a rating greater than 50 percent for PTSD 
prior to March 31, 1996 is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

